Title: Dolley Madison to Anna Payne Cutts, 15 July 1811 (Abstract)
From: Madison, Dolley Payne Todd
To: Cutts, Anna Payne


15 July 1811. Discusses the financial difficulties of her brother, John, after his return from Tripoli and announces that he will not accompany Barlow to France. “You ask me if we laughed over the Smith Pamphlet. Mr. M did, but I did not. It was too impertinent to ex[c]ite any other feeling in me, than anger. He will be sick of his attempt when he reads all that will be replyed to it.” Mentions that “Eustis declared against Smiths Pamphlet, as soon as he saw the Book. Hamilton is enraged, & writes, or intends it on the subject. You may guess how the other Secys feel & speak. In short, the Smiths are down whatever harm they may have done to M.” Has seen little of Foster and cannot discuss the state of the negotiation with him.
 